J-A06007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

QUENTIN ADAMS

                            Appellant                  No. 2409 EDA 2015


             Appeal from the Judgment of Sentence July 31, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0003721-2015


BEFORE: PANELLA, J., SHOGAN, J., and RANSOM, J.

MEMORANDUM BY PANELLA, J.                                 FILED MAY 17, 2017

       Appellant, Quentin Adams, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, Criminal

Division, following his bench trial conviction for possession of cocaine and

possession of heroin with intent to deliver. We affirm.

       On March 25, 2015, Appellant was charged through a criminal

complaint1 with possession with intent to deliver (heroin) (“PWID”),2 and

____________________________________________


1
  There appears to be some discrepancy between the criminal complaint and
the charges Appellant believes were at issue in his bench trial. Through his
brief, Appellant contends that he was charged with two counts of PWID, one
in relation to heroin, and one in relation to crack cocaine. See Appellant’s
Brief, at 4. This claim is supported by the trial court’s “acquittal” of Appellant
on the charges of PWID in relation to the crack cocaine. See N.T., 7/31/15,
at 26. However, there is no evidence of record that Appellant was ever
charged with a second count of PWID in relation to crack cocaine. See
Criminal Complaint, 3/25/15.
J-A06007-17



possession of a controlled substance (crack cocaine).3 In July 2015,

Appellant proceeded to a bench trial before the Honorable Joan Brown.

        At trial, the Commonwealth presented the analysis of the substances

recovered as well as the testimony of Officer Watson and Officer Cooper.

Officer Watson testified that on March 24, 2015, the police set up narcotics

surveillance   near      the   intersection      of   Hope   and   Cambria   Streets   in

Philadelphia. See N.T., Trial, 7/31/15, at 6. At approximately 1:50 p.m.,

Officer Watson observed a white male, later identified as John Fritz,

approach Appellant and engage in a conversation. See id. During the

conversation, Officer Watson observed Fritz and Appellant exchange objects.

See id. Upon receipt of this information from Officer Watson, Officer Purnell

stopped Fritz and recovered a packet of heroin containing an insert marked

with a “one-way” symbol.4 See id., at 6-7.

        Following the exchange with Fritz, Officer Watson observed Appellant

head northwest on Hope Street and a second white male, later identified as

Robert Krell, approach Appellant on the street corner. See id., at 7. Krell

and Appellant engaged in conversation, during which Officer Watson
                       _______________________
(Footnote Continued)
2
    35 P.S. § 780-113(a)(30).
3
    35 P.S. § 780-113(a)(16).
4
  The parties stipulated that Officer Purnell, if called to testify, would have
indicated that he stopped Fritz and recovered a clear packet containing
heroin and a “one-way” symbol from Fritz’s person.




                                            -2-
J-A06007-17



observed Appellant give Krell a small object in exchange for United States

currency. See id. Officer Watson directed Officer Cornish to stop Krell, and

upon searching Krell, Officer Cornish recovered a packet of heroin containing

an insert with a “one-way” symbol.5 See id., at 21.

       After Krell was searched, Officer Cooper arrested Appellant on Cambria

Street and recovered $404 in cash from Appellant’s person. See id., at 14-

15. Additionally, approximately fifteen to twenty feet from the site of

Appellant’s arrest, Officer Cooper recovered a cigarette box containing four

red-tinted Ziploc bags filled with crack cocaine. See id., at 15. Following

Appellant’s arrest, Officer Cooper placed him in the back of her patrol car.

See id., at 16.

       As a matter of routine, Officer Cooper searched her patrol vehicle for

weapons or contraband every morning before beginning her shift and every

night at the conclusion of her shift. See id., at 15. Appellant was the first

person Officer Cooper transported in her patrol car that day, and Officer

Cooper confirmed that she checked the patrol car that day before her shift.

See id. When Appellant was removed from the patrol car, Officer Cooper

discovered nine chunks of cocaine, a clear plastic packet, and a plastic

object resembling a small trash can from the back of her patrol car. See id.


____________________________________________


5
  The parties stipulated that Officer Cornish, if called to testify, would have
indicated that he recovered a clear packet marked with a “one-way” symbol
and containing heroin from Krell’s person.



                                           -3-
J-A06007-17



      Following the presentation of testimony, the court convicted Appellant

of all the charges and immediately sentenced him to a term of 11½ months’

to 23 months’ imprisonment to be followed by a three-year probationary

term. This timely appeal follows.

      Appellant’s sole issue on appeal is a challenge to the sufficiency of the

evidence at trial to support his convictions. Our standard of review for a

challenge to the sufficiency of the evidence is to determine whether, when

viewed in a light most favorable to the verdict winner, the evidence at trial

and all reasonable inferences therefrom are sufficient for the trier of fact to

find that each element of the crimes charged is established beyond a

reasonable doubt. See Commonwealth v. Dale, 836 A.2d 150, 152 (Pa.

Super. 2003).

      “The Commonwealth may sustain its burden of proving every element

of the crime beyond a reasonable doubt by means of wholly circumstantial

evidence.” Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa. Super. 2007)

(citation omitted). “[T]he facts and circumstances established by the

Commonwealth need not preclude every possibility of innocence.” Id.

(citation omitted). Any doubt raised as to the accused’s guilt is to be

resolved by the fact-finder. See id. “As an appellate court, we do not assess

credibility nor do we assign weight to any of the testimony of record.”

Commonwealth v. Kinney, 863 A.2d 581, 584 (Pa. Super. 2004) (citation

omitted). Therefore, we will not disturb the verdict “unless the evidence is so

weak and inconclusive that as a matter of law no probability of fact may be

                                     -4-
J-A06007-17



drawn from the combined circumstances.” Bruce, 916 A.2d at 661 (citation

omitted).

      Appellant contends that the Commonwealth presented insufficient

evidence to support the verdicts for both PWID and possession of cocaine.

See Appellant’s     Brief, at 3. Specifically, Appellant alleges that the

Commonwealth       failed   to   establish   that   Appellant   either    actually   or

constructively possessed the crack cocaine or the heroin. See id., at 10.

Appellant also asserts that the evidence does not support his PWID

conviction, as there was no evidence that Fritz and Krell purchased the

heroin packets from Appellant. See id., at 10-11. Finally, Appellant argues

that it was pure speculation for the trial court to conclude that he ever had

control over either substance. See id., at 9-12.

      Evidence is sufficient to support a conviction for possession of a

controlled substance if the Commonwealth shows that the defendant,

“knowingly    or   intentionally    possessed       a   controlled   or    counterfeit

substance[.]” See 35 P.S. § 780-113(a)(16). Further, for the evidence to be

sufficient to sustain a conviction for PWID, the Commonwealth must prove

both that the Appellant possessed the controlled substance, and that he

intended to deliver the controlled substance. See 35 P.S. § 780-113(a)(30);

see also Commonwealth v. Bostick, 958 A.2d 543, 560 (Pa. Super.

2008).

      The intent to deliver may be inferred from an examination of the
      facts and circumstances surrounding the case. Factors which
      may be relevant in establishing that drugs were possessed with

                                        -5-
J-A06007-17


      the intent to deliver include the particular method of packaging,
      the form of the drug, and the behavior of the defendant.

Commonwealth v. Aguado, 760 A.2d 1181, 1185 (Pa. Super. 2000)

(citations omitted).

      For either of these offenses, where the contraband a person is charged

with possessing is not found on the defendant’s person, the Commonwealth

is required to prove constructive possession. See Commonwealth v.

Walker, 874 A.2d 667, 677 (Pa. Super. 2005).

      Constructive possession is a legal fiction, a pragmatic construct
      to deal with the realities of criminal law enforcement.
      Constructive possession is an inference arising from a set of
      facts that possession of the contraband was more likely than not.
      We have defined constructive possession as conscious dominion.
      We subsequently defined conscious dominion as the power to
      control the contraband and the intent to exercise that control. To
      aid application, we have held that constructive possession may
      be established by the totality of the circumstances.

Commonwealth v. Brown, 48 A.3d 426, 430 (Pa. Super. 2012) (internal

quotation marks omitted). The circumstantial evidence to support a

inference of constructive possession is “reviewed by the same standard as

direct evidence – a decision by the trial court will be affirmed so long as the

combination of the evidence links the accused to the crime beyond a

reasonable doubt.” Commonwealth v. Bricker, 882 A.2d 1008, 1014 (Pa.

Super. 2005) (citations and quotation marks omitted).

      First, viewing the evidence in the light most favorable to the

Commonwealth, there is sufficient evidence to establish every element of

possession of crack cocaine. Although the drugs were discovered in the


                                     -6-
J-A06007-17



patrol car and not on Appellant’s person, the totality of the circumstances

supports the conclusion that Appellant constructively possessed the drugs.

Officer Cooper testified that she searched the vehicle the morning prior to

Appellant’s arrest and did not find any contraband in her patrol car. Further,

Appellant was the first person that day to ride in the rear of Officer Cooper’s

patrol car, where the crack cocaine was later discovered.

      Based upon this testimony, the trial court was entitled to infer that

Appellant constructively possessed the crack cocaine. See Commonwealth

v. Haskins, 677 A.2d 328, 330 (Pa. Super. 1996) (holding that the fact that

the contraband is located in an area usually accessibly only to the defendant

may lead to an inference that he placed it there or knew of his presence).

Thus, we find that Appellant’s first challenge to the sufficiency of the

evidence is without merit.

      Further, we find that there was sufficient evidence to convict Appellant

of PWID. Officer Watson watched Appellant engage in short conversations

with two different men, in two different locations. In the second interaction,

Officer Watson observed Appellant receive United States Currency in

exchange for a small object. Both of the men Appellant spoke to were

stopped shortly after their conversation with Appellant, and the parties

stipulated that police recovered identically packaged heroin packets from




                                     -7-
J-A06007-17



each man.6 Further, the police recovered $404 in cash from Appellant after

these interactions. Viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, this evidence was sufficient for the trial

court to conclude that Appellant had constructive possession of the drugs

prior to selling them to Fritz and Krell. Additionally, the packaging of the

heroin packets marked with “one-way” symbols reasonably indicated that

Appellant was intending to sell it. See Commonwealth v. Delvalle, 74

A.3d 1081, 1089 (Pa. Super. 2013) (stamping of heroin packets with “Moon

Dust” indicated an intent to sell). Thus, we find that Appellant’s challenge to

the sufficiency of the evidence of his PWID conviction is also meritless.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/2017

____________________________________________


6
   Through his appellate brief, Appellant attempts to bolster his claim of
insufficient evidence of PWID by claiming that “there was no nexus
established between the heroin recovered from any individual and the
positive results for heroin, as there was no testimony or stipulation admitted
into evidence about any packets of heroin being placed on a property
receipt.” Appellant’s Brief, at 7. However, we note that Appellant’s counsel
stipulated that police officers recovered packets of heroin from Fritz and
Krell. See N.T., at 21. Thus this argument is belied by the record.



                                           -8-